DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/21 and 1/6/22 have been considered by the examiner.

Oath
	The Oath filed 11/5/2021 has been received.  All inventors of record have signed oaths dated 11/5/21 and 9/13/21 in the file wrapper.

Withdrawn Rejections and Response to Arguments
The claim amendments filed 11/18/21 and corresponding arguments (hereafter, “Remarks”) have been entered and are addressed as follows.
The rejection of claims 18, 19, and 55-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  Applicant’s argument to this effect is persuasive.
Regarding rejections relying on the Abiko reference, Applicant argues that the hydrochloric acid present in Abiko is not a source of HCl and hydronium ions in solution since the prior art teaches thiamine and pyroxidine HCl salts.  Applicant notes that these salts disassociate in solution into a cation and an anion.  While the examiner understands the principle of salt dissolution and ion dissociation in solution, it is the examiner’s position that Applicant is arguing a limitation not claimed since a the source of dissociated ions in solution are indistinguishable and all components are still present.  Applicant 
As to the quantity of HCl and the concentration of this component prior to dilution in the claimed composition, it is the examiner’s position that the prior art teaches an equivalent amount since the prior art teaches a product having the same or substantially the same pH characteristic and additional acid/base/buffer components, particularly in a product for the very same purpose and that, moreover, in view of the particular prior art teachings one would have been motivated to adjust up or down the amount of hydrochloric acid salt in an IV composition in order to achieve the desired pH and buffer relationship in accordance with the teachings of Abiko at large combined with the skill of the ordinary artisan.    It is noted that the claims as amended reconfigure the particular buffer and alkaline conditions claimed as well as the amount of HCl claimed in the respective claim sets,  and these modifications are newly addressed in the rejection here, however no new grounds are issued.
Applicant argues that the previously cited secondary references do not cure the alleged deficiency of Abiko.  In reply, this argument has been considered but is not persuasive in view of the aforementioned reasons for maintaining rejections under 35 U.S.C. 103 relying on Abiko.  Rejections relying on Abiko alone are withdrawn assuming arguendo that Abiko may not teach all numeric limitations claimed and since the rejection herein explicitly relies on the skill of the ordinary artisan in combination with Abiko and not necessarily Abiko alone.
The rejection of claim(s) 18, and 55-58 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2013/0078228A1 (hereafter, “Abiko”) is withdrawn.  Subsequent rejections under 35 U.S.C. 103 relying on Abiko are maintained.

Modified Rejections As Necessitated by Amendments filed 11/18/2021, 
No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 55-62, and 66-70 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078228A1 (hereafter, “Abiko”, previously cited).  
The instant claims are drawn to a composition comprising at least one acid, at least one B group vitamin, magnesium sulfate, at least one pH buffering agent, HCl, and water, as further specified in the claims.  It is noted that the additional claim language in the preamble, “formulation for intravenous administration” is not interpreted to impart further structural limitations or components into the claims beyond those recited.  
Abiko teaches a vitamin-containing nutrition infusion for administration through a vein (see title)(“formulated for intravenous administration”) and has a pH of 7.0 to 7.5 (see abstract, in particular; see [0070]).  The composition may include as vitamin C ascorbic acid (another name for L-ascorbic acid) (see [0068])
Abiko teaches various B vitamins to be included (see [0023]) including vitamin B1 (Thiamine HCl, see [0045] which is considered further to include “HCl” as claimed for instance in claim 66), vitamin B2 (Riboflavin 5’ Phosphate, see [0068]), vitamin B3 (niacinamide or nicotinamide synonyms, see [0069]), vitamin B5 (Calcium D-Pantothenate, “pantothenic acids”, see [0045]), vitamin B6 (Pyridoxine HCl, see [0046]), and vitamin B12 (cyanocobalamin, see [0045]).  The composition may comprise water-soluble salts providing a magnesium ion including magnesium sulfate (see [0075]) as well as a sodium ion source which may be sodium bicarbonate among those preferably (see [0073])(“at least one pH buffering agent”).  The solutions described are aqueous (see examples).  Limitations of claims 55-58 have been addressed above in regard to claim 18.    
Abiko does not specify the particular inclusion of HCl or this acid in a particular amount, however it is noted that the components of H and Cl upon dissociation would have been present in amounts appearing to be the same or substantially the same in view of the overall pH similarity and buffer presence.  Because this rejection relies on the skill of the ordinary artisan and potential adjustment of this component, this rejection is made using obviousness rationale.
Since Abiko does not use the same names as the vitamin components claimed in every instance, it is noted that Abiko is considered to teach the vitamin components claimed by synonyms or, in the event that Abiko teaches an alternate form or salt, Abiko’s teaching is considered to provide motivation for substituting an alternate vitamin form which one of ordinary skill in the art would have immediately envisaged as equivalent based on the ordinary skill of the artisan at the time taken in combination with Abiko’s teaching of multiple forms, derivatives, and salts.
Because Abiko does not teach an embodiment necessarily incorporating all components instantly claimed into a single example, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the components addressed above in a single invention based on Abiko’s disclosure as a whole.  One would have been motivated to do so to achieve good nutrition through inclusion of each and every vitamin and/or salt (i.e., magnesium sulfate and sodium bicarbonate) encompassed in the instant claims and as each taught by Abiko and further one would have been motivated to include formulation aids including acids and/or base components to control pH per Abiko’s suggestion.  
Further regarding the amounts recited in claims 59, 66, 68, 69, and 70, it is noted that Abiko does not teach a final composition volume as claimed.  However, Abiko teaches concentrations generally recommended (see [0030]-[0038] in particular) for a stable infusion for venous administration including buffer and salt components the same or substantially the same as encompassed by the instant claims.  Moreover, Abiko teaches that the infusion may include two solutions with pH adjusted for stability in order to achieve the desired active agent component efficacy (see [0021] and [0039] for instance).  While the instant claims recite product-by-process language for a method of making the claimed product, it is noted that Abiko generally suggests combinations of components in a same or similar fashion.  Accordingly, since claim language does not appear to impart further structural limitations, Abiko is considered to teach the vial components referenced in instant claims 60, 61, 62, 67, 68, and 69.  Moreover, making separable or integral formulations is considered a modification obvious to the ordinary 
Further regarding the amounts and/or concentrations referenced in instant claims 59, 61, 66, 68, 69, and 70, and, in particular, regarding the newly recited concentration of 4.5 +/- 0.45 mM HCl as in claim 66, it is the examiner’s position that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Specifically, in the instant case, the starting points taught by Abiko would have served as amounts and concentrations from which one would have been motivated to perform routine optimization procedures to arrive at a dosage and/or concentration of each vitamin claimed, and this logic is extended in particular to the amount and concentration of hydrochloric acid included where a solution comprising its ions in solution is considered indistinguishable from its salt inclusion since the claims are not interpreted to require the salt in solid form wince the claimed composition is formulated for intravenous administration and in aqueous buffered  solution (limitation of claim 18).  

Claims 19 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078228A1 (hereafter, “Abiko”) as applied to claims 18, 55-62, and 66-70 above, and further in view of US 7,282,225B1 (hereafter, “Davis”).
The teachings of Abiko have been delineated above.  Abiko does not teach dehydroascorbic acid as recited in claims 19 and 63.
Davis cures this deficiency.  Davis teaches nutritional dietary supplement compositions comprising vitamins, antioxidants, etc. in a stabilizing carrier (see abstract, in particular).  Davis teaches that “vitamin C” may equivalently encompass all forms of the vitamin such as L-ascorbic acid, dehydroascorbic acid, etc. (see column 9, lines 16-20).
prima facie obvious to one of ordinary skill in the art at the time the invention as made to substitute dehydroascorbic acid for at least some of the ascorbic acid vitamin C component of Davis, with a reasonable expectation of success.  An express suggestion to substitute one known equivalent for another is not necessary to render such substitution obvious.

Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0078228A1 (hereafter, “Abiko”) as applied to claims 18, 55-62, and 66-70 above, and further in view of US 2012/0190731A1 (hereafter, “Messina”).
The teachings of Abiko have been delineated above.  Abiko does not teach a bolus as instantly recited in claim 64.
Messina cures this deficiency.  Messina teaches therapeutic compositions for reducing oxidative stress (see abstract, in particular).  Intravenous formulations are among those disclosed (see [0216]).  Messina specifies bolus injection as an example of injectable dosage form (see [0240]) and further specifies that the formulations may be lyophilized or aqueous (see [0249]).
Abiko and Messina are both directed to vitamin-containing formulations which may be administered by injection.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a bolus form for injection or lyophilized or aqueous as suggested by Messina in the generally intravenous formulations of Abiko, with a reasonable expectation of success.  One would have been motivated to do so based on Messina’s specification that a bolus injection may be used for administering formulations comprising a vitamin C agent and that the formulations may be lyophilized or aqueous (see also [0249]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617